[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On June 3, 1991, the defendant filed a motion for summary judgment. After hearing, the Court, on July 31, 1991, granted the motion.
The plaintiff now files this motion to reargue and set aside the Court's decision.
There is no provision anywhere in the Practice Book or in the statutes for such a motion. The Court is aware of the widespread practice of filing such motions. Practice, however, does not lend it validity.
The proper procedure to attack error of the Court is by appeal.
Nonetheless, the Court, if it were to directly address the issues raised by plaintiff in its brief in support of the motion would still arrive at the same conclusion. This case presents a direct action for negligence against the municipality rather than an action for breach of a statutory duty.
It is, therefore, prohibited by Sanzone v. Board of Police Commissioners, 219 Conn. 179, 200 (1991), wherein the court stated: "We have construed section 52-557 to bar, in addition to nuisance actions, actions in negligence or for breach of ministerial duty brought against the municipality directly or indirectly by way of the indemnification statute, section 7-465."
Motion to set aside is denied.
Mihalakos, J.